Citation Nr: 1033531	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  99-01 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand and wrist 
disability (status post carpal tunnel repair and flexor carpi 
radialis reconstruction).

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for right wrist, low back, neck, and right leg disabilities, 
peripheral neuropathy, and impotence.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 1998 and July 2000 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

As support for his claims, the Veteran testified at a hearing at 
the RO in October 2002 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).

The Board subsequently, in April 2003, issued a decision denying 
the claims, and the Veteran appealed to the U. S. Court of 
Appeals for Veterans Claims (Court).  The Court issued a 
memorandum decision in January 2007 partly vacating the Board's 
decision and remanding the claims for further development and 
readjudication in compliance with directives specified.

While this case was before the Court, the Veteran was represented 
by an attorney.  However, his attorney withdrew his 
representation before VA, and the undersigned Veterans Law Judge 
granted this motion for withdrawal of representation in 
August 2007.  Also in August 2007, the Board sent the Veteran a 
letter informing him that he was unrepresented and providing him 
a form to select a new representative and opportunity to submit 
any additional evidence within 90 days.  But he did not return 
that form, so he remains unrepresented.

In December 2007, to comply with the Court's memorandum decision, 
the Board remanded the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration - including especially providing 
the Veteran additional notice regarding his claims to comply with 
the Veterans Claims Assistance Act (VCAA).



And after determining there was not substantial compliance with 
the directives of that remand, the Board again remanded the 
claims in March 2009 to provide still additional, corrective, 
VCAA notice, to obtain additional treatment records, and to have 
the Veteran undergo a VA examination for a medical nexus opinion 
regarding his claims.  See Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The probative, i.e., competent and credible, medical and 
other evidence of record indicates the Veteran's right hand and 
wrist disability is not attributable to his military service - 
including particularly to a right hand and wrist injury he 
sustained during service.

2.  The probative medical and other evidence of record also 
indicates the Veteran does not have additional right wrist, low 
back, neck, and right leg disabilities, or peripheral neuropathy 
or impotence due to VA negligence, carelessness, lack of proper 
skill, or error in judgment in providing care and treatment; 
nor does he have any resultant additional disability that was not 
reasonably foreseeable as a consequence of such care or 
treatment.


CONCLUSIONS OF LAW

1.  The Veteran's right hand and wrist disability was not 
incurred in or aggravated by his military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria also are not met for § 1151 compensation for 
right wrist, low back, neck, and right leg disabilities, 
peripheral neuropathy, and impotence.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 38 
U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in December 
2007 and April 2009, the AMC and RO, on remand, advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  The 
letters also apprised the Veteran of the downstream disability 
rating and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Neither the December 2007 nor April 2009 VCAA notice letter was 
sent prior to initially adjudicating the Veteran's claims, the 
preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But since providing those notices, 
the AMC has readjudicated his claims in the June 2010 
supplemental statement of the case (SSOC), including considering 
any additional evidence received or otherwise obtained in 
response to those additional VCAA notices.  This is important to 
point out because if, as here, the notice provided prior to 
initially adjudicating the claims was inadequate or incomplete, 
this timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating the 
claims - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of 
the particular case. Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post- adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non- prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

With respect to the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private medical records, and VA medical records.  
Importantly, following and as a result of the Board's most recent 
March 2009 remand, VA has provided him a VA Compensation and 
Pension Examination (C&P Exam) for a medical nexus opinion 
concerning the etiology of his claimed right hand and wrist 
disability, as well as an opinion regarding the relevant medical 
issues associated with his section 1151 claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, as there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for a Right Hand and Wrist 
Disability

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).



There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the report of the Veteran's 
June 2009 VA C&P Exam provides diagnoses of status post contusion 
to the right 3rd, 4th, and 5th metacarpal with residual nodule 
noted on the dorsum of the hand on the 4th metacarpal and that he 
is status post carpal tunnel repair and flexor carpi radialis 
reconstruction.  So there is no disputing he has this claimed 
condition.  


Therefore, the determinative issue is whether this disability is 
attributable to his military service - and especially to any 
right hand and wrist injury he may have sustained during service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship between this claimed 
condition and his military service, the Veteran alleges he 
injured his right hand and wrist when an ammunition box fell on 
this hand in May 1965.  He says his symptoms have continued 
since, evidencing chronic residual disability.  See his October 
2002 hearing testimony.  Although, as a layman, he is competent 
to proclaim having sustained such an injury in service, and to 
having experienced persistent symptoms (e.g., pain and swelling) 
during the many years since, his lay testimony concerning this 
must be both competent and credible to ultimately have probative 
value.  See 38 C.F.R. § 3.159(a)(2); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(indicating competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
ultimate probative value of evidence).  

The Veteran's STRs confirm he was evaluated and treated in May 
1965, as alleged, after an ammunition box fell on his right hand, 
resulting in an abrasion and causing some swelling.  His STRs 
also indicate, however, that X-rays of this hand disclosed 
no evidence of fracture.  Warm soaks were recommended, and there 
were no further complaints or relevant findings for the remainder 
of his service, which lasted for nearly two more years until 
April 1967.  So although there is documentation of the reported 
injury in service, there is not the required showing of chronic 
(i.e., permanent) resultant disability.  At the very least, this 
is legitimately questionable.

Moreover, in June 2009, following and as a result of the Board's 
March 2009 remand, VA provided the Veteran a C&P exam for a 
medical nexus opinion concerning the etiology of his current 
right hand and wrist disability - and particularly insofar as 
whether it is attributable to that documented injury in service.  
The report of this exam indicates that injury in service is not 
the cause of his current right hand and wrist condition.  In 
coming to this conclusion, the VA examiner said he had based his 
opinion on several factors.  He first noted the report of the 
Veteran's January 1967 military separation exam is unremarkable 
for any indication of this condition.  Secondly, he pointed out 
the Veteran was only treated one time in 1965 for this condition, 
which was noted to be right hand swelling in the 3rd, 4th, and 
5th metacarpal area with no fracture found on X-ray.  Third, 
there were no findings related to the wrist and or fingers/joints 
in 1965 when the examination was done with the findings of a 
contusion to the right hand.  Fourth, the Veteran was able to 
continue his military duty for another 2 years following the 
injury.  Fifth, there were no records of any care post-service 
until the late 1990s - so not until some 30 years after the 
Veteran's discharge from service.  Six, he had sustained 2 
intervening (intercurrent) injuries to his right hand and wrist 
since service - one while working for Otis Elevator Company and 
another from logging.  Seven, he had right hand carpal tunnel 
surgery in March 1996 (also post service), but also had left hand 
carpal tunnel surgery in February 1996, so the preceding month, 
indicating the injury was not the cause of the carpal tunnel 
condition but was related to repetitive-type work.  Eight, he 
worked for over 25 years post military without any restrictions 
or functional loss due to the contusion to the dorsum of the hand 
in the military.  Nine, and lastly, neither the separation 
examination and/or his self-reported medical history mentions any 
problems or condition with his right hand, specifically no 
mention of the contusion-type injury that occurred while he was 
in service, an indication that it was not problematic when he was 
discharged from the military.

This VA examiner's opinion is well-reasoned and based on an 
objective clinical evaluation of the Veteran and his specific 
circumstances.  Hence, the opinion has the proper factual 
foundation and predicate and, thus, is entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).

There is no equally probative medical opinion in the file 
refuting this VA examiner's unfavorable conclusions.  And 
although the Board is sympathetic to the Veteran's claim, in the 
absence of competent medical evidence linking his current right 
hand and wrist disability to his military service - and 
especially to the injury mentioned, the preponderance of the 
evidence is against his claim.  This, in turn, means there is no 
reasonable doubt to resolve in his favor and that his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Entitlement to Section 1151 Compensation

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service connected.  See 38 U.S.C.A. § 1151.

The provisions of 38 C.F.R. § 3.358 apply to a § 1151 claim that 
was filed before October 1, 1997.  Whereas for a claim, as here, 
filed on or after October 1, 1997, the Veteran must show that the 
VA treatment in question resulted in additional disability and, 
further, that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  See also VAOGCPREC 
40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
relevant incident in which the claimed disease or injury was 
sustained upon which the claim is based, is compared to the 
Veteran's condition after such treatment, examination or program 
has stopped.  38 C.F.R. § 3.361(b).



For the purposes of 38 U.S.C.A. § 1151, a disability or death is 
a qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  A Department 
employee is an individual (i) who is appointed by the Department 
in the civil service under title 38, United States Code, or Title 
5, United States Code, as an employee as defined in 5 U.S.C. § 
2105; (ii) who is engaged in furnishing hospital care, medical or 
surgical treatment, or examinations under authority of law; and 
(iii) whose day- to-day activities are subject to supervision by 
the Secretary of VA.  38 C.F.R. § 3.361(e).  A Department 
facility is a facility over which the Secretary of VA has direct 
jurisdiction.  Id.

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  To establish actual causation, the evidence 
must show that the medical or surgical treatment rendered 
resulted in the Veteran's additional disability.  38 C.F.R. § 
3.361(c)(1).  Furthermore, the proximate cause of the disability 
claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 
31, 1997).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment or other instance of fault proximately caused 
the additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable treatment 
provider, or furnished the medical treatment at issue without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  
Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided. In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

Minor deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express or implied 
as specified under 38 C.F.R. § 17.32(b), as in emergency 
situations.  38 C.F.R. § 3.361(d)(1).

In adjudicating a claim for benefits, the Board must determine 
whether the evidence supports the claim or is in relative 
equipoise (i.e., about evenly balanced for and against the 
claim), with the Veteran prevailing in either event, or whether 
instead a preponderance of the evidence is against the claim, in 
which case the claim must be denied.  38 C.F.R. § 3.102.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's claim of entitlement to section 1151 compensation 
is based on several assertions regarding treatment and/or care 
performed by VA.  He asserts that he has additional neck and back 
problems due to June 1992 back surgery performed by VA physicians 
- specifically attributing his additional disability to the 
failure to perform surgery on all affected discs.  He also 
asserts he developed peripheral neuropathy, right leg numbness 
and impotence due to several myelograms performed by VA - 
specifically asserting the procedure injured nerves in his right 
leg and testicles.  He also asserts he now has limited use of his 
right hand because VA delayed treatment of his right wrist in 
1998.  

The Veteran's VA treatment records show that he underwent a right 
L5-S1 hemilaminectomy in July 1992.  The diagnosis was right L5-
S1 herniated nucleus pulposus.  His records also show that VA has 
provided myelograms - including a March 1993 lumbar myelogram.  
They also show that in March 1996, a right carpal tunnel repair 
was performed and that, in May 1998, he underwent repair of a 
right wrist flexor carpi radialus tear.  

A VA medical opinion based on a review of the Veteran's claims 
file was obtained in June 2001.  With respect to the Veteran's 
contentions attributing a low back condition to VA treatment, the 
physician discussed treatment measures administered the Veteran 
during June and July 1992.  On June 26, 1992, a CT myelogram was 
performed which showed a herniated disc.  At discharge from the 
hospital, he was complaining of numbness in the outer portion of 
his right foot.  This commenting physician pointed out that 
residual numbness in a foot was common in about 50 percent of 
discectomies.  She further observed that none of the medical 
records at the time of the 1992 hospitalization or subsequent 
1993 admission with myelogram referred to any complications from 
the myelogram.  She therefore concluded the treatment of the 
Veteran's back was appropriate and did not constitute negligence, 
carelessness, lack of proper skill, or error in judgment.

With respect to the Veteran's contentions linking his neck pain 
to disc surgery, this commenting physician remarked that 
degenerative disc disease of the cervical spine was diagnosed in 
December 1995 on X-ray examination following the Veteran's 
complaints of "numbness of the forearms."  He was issued a home 
traction unit in 1996.  The medical records otherwise did not 
indicate any ongoing problems with, or treatment for, neck pain.  
This commenting physician also observed that his current problem 
list did not mention neck problems.  She therefore concluded 
there was no medical evidence linking the Veteran's neck pain to 
his low back surgery.

With respect to the Veteran's right wrist, this physician's 
narrative of VA treatment provides the Veteran presented in 
January 1998, complaining of right wrist discomfort.  In February 
1998, examination of his right wrist revealed tenderness and 
slight swelling in the deQuervain's area and the attachment of 
the right flexor carpi radialis.  The diagnoses were deQuervain's 
tendonitis and tendonitis of the flexor carpi radialis; there was 
less tenderness over the deQuervain's area at that time.  A 
physician administered a localized injection with 1 cc of 
triamcinolone and the physician's note indicated that the Veteran 
"will try to limit repetitive use of the wrist."

According to the Veteran, he felt a popping sensation in his 
right wrist with lifting on May 4, 1998.  Thereafter, on May 7, 
1998, a physician diagnosed rupture of the flexor carpi radialis 
tendon.  On May 14, 1998, he underwent repair of the tendon, 
using a palmaris longus tendon graft.  The operative note 
indicates the distal portion of the flexor carpi radialis was 
completely necrotic and granulomatous and that there was no 
viable tendon to repair; thus, the graft was required.  
Postoperative follow-up showed a satisfactory postoperative 
course.  The physician continued by noting that a review of VA 
records indicated no mention of any notch or defect by the 
examiner who evaluated the Veteran during February and March 
1998.  The initial recommendation for treatment included a wrist 
splint; anti-inflammatory medication was not recommended because 
of his history of gastrointestinal (GI) bleeding.  On follow- up, 
the wrist was no better and 1 cc of triamcinolone was injected.

With respect to the Veteran's contentions linking any additional 
disability to VA treatment, it was this physician's opinion that 
the treatment measures provided were quite appropriate for the 
Veteran's right wrist condition.  Surgery would be considered the 
last therapeutic option for the condition and would not be 
recommended prior to a trial of conservative treatment.  The 
physician further remarked that she had discussed the case with a 
VA orthopedic surgeon.  The surgeon advised that a time delay in 
an injury such as that affecting the Veteran's wrist was not 
uncommon or troublesome, and that the appropriate repair could be 
performed some time after the injury without jeopardizing the 
outcome.  The physician providing the medical opinion also noted 
that the medical records gave no current evidence of limited use 
of the right hand.  She concluded that treatment of the Veteran's 
right wrist tendonitis was appropriate and did not constitute 
negligence, carelessness, lack of proper skill, or error in 
judgment.

With respect to the Veteran's contentions about myelograms in 
1992 or 1993 causing leg numbness, this commenting physician 
noted that the medical records clearly showed the Veteran had leg 
numbness when he was first admitted to hospitalization for back 
pain in June 1992, prior to the first myelogram.  She remarked 
that the foot numbness was consistent with the herniated disc and 
was not a result of the myelogram, but rather was secondary to 
the initial disc herniation.  This commenting physician also 
noted the Veteran had recently been diagnosed with an early 
peripheral neuropathy and that he had been receiving treatment 
for Type II Diabetes for a number of years.  It was her opinion 
that the Veteran's peripheral neuropathy was due to his diabetes 
and was not at all characteristic of residuals from disc surgery 
many years earlier.

With respect to the Veteran's contentions linking erectile 
dysfunction to VA treatment, this physician commented that 
erectile dysfunction was not noted in the medical record until 
1997.  All of the medical records referring to acute treatment 
for low back pain in 1992 and a follow-up in the year afterwards 
did not include any discussion of impotence.  The physician was 
of the opinion that the impotence had no relation to the 
Veteran's back surgery.  Additionally, the Veteran had no other 
signs on physical examination of spinal cord damage that could 
cause impotence.  It was observed, instead, that he had 
hypertension and diabetes; that these conditions were common 
causes of impotence; and that these conditions were the most 
likely cause of his erectile dysfunction.  Lastly, this physician 
remarked that a similar assessment had been reached by the 
Veteran's urologist.

The Veteran attributes the numerous disorders at issue to his 
perceived mismanagement of his care by VA.  However, his 
allegations of errors (i.e., negligence) in his VA treatment and 
care were thoroughly addressed in the medical opinion by the VA 
physician, who made an in-depth review of the Veteran's claims 
file and provided a well-reasoned rationale refuting the 
Veteran's allegations about mismanaged care.  This commenting 
physician determined that, to the extent the Veteran continues to 
have verified organic disorders involving his back, neck, right 
wrist, right leg numbness, peripheral neuropathy or impotence, 
none of these disorders was the result of VA's negligence, 
carelessness, lack of proper skill, or error in judgment.  And 
while unfortunate, she also determined there was no disorder for 
which section 1151 benefits were sought that was an unforeseeable 
result of VA treatment.



The evidence in favor of finding that VA care caused or 
contributed to the Veteran's claimed disabilities consists solely 
of his unsubstantiated lay allegations.  There simply is no 
supporting medical evidence.  And resolution of his § 1151 claim 
ultimately turns of medical, not lay, determinations.  See 
Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010); 
Colantonio v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. 
June 1, 2010).  And inasmuch as this required medical evidence is 
clearly against this claim, the preponderance of the evidence 
is unfavorable, in turn meaning the benefit-of-the-doubt doctrine 
does not apply, and that this claim therefore must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right hand and wrist disability is 
denied.

The claim for § 1151 compensation for right wrist, low back, 
neck, and right leg disabilities, peripheral neuropathy, and 
impotence, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


